        Case 5:18-cv-00312-DAE Document 20-1 Filed 01/03/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

JOANNA CASTRO,                               §
PLAINTIFF                                    §
                                             §
       V.                                    §             CIVIL NO. 5:18-CV-00312-DAE
                                             §
ALBERT SALINAS,                              §
DEFENDANT                                    §


              ORDER ON DEFENDANT’S MOTION TO ENLARGE TIME


       After considering Defendant Salinas’ Unopposed Motion to Enlarge Time to file his

Original Answer to Plaintiff’s Second Amended Original Complaint, the Court hereby grants the

Unopposed Motion to Enlarge Time and extends the deadline for Defendant Salinas to file his

Original Answer to Plaintiff’s Second Amended Original Complaint to February 18, 2019.


       SIGNED on this ___ day of _____________, 2019.




                                          _____________________________________
                                          DAVID ALAN EZRA
                                          SENIOR UNITED STATES DISTRICT JUDGE
